DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-142509, filed on 7/30/18.

Information Disclosure Statement
The information disclosure statements filed 7/23/19 and 6/9/20 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image-capturing unit being configured to capture an image”  in claim 1;
“task acquisition unit configured to acquire” in claim 1;
“target object identification unit configured to identify” in claim 1;
“restricted target object specification unit configured to specify” in claim 1;
“display restriction processing unit configured to perform” in claim 1;
“transmission unit configured to transmit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations: 
“task acquisition unit configured to acquire” in claim 1;
“target object identification unit configured to identify” in claim 1;
“restricted target object specification unit configured to specify” in claim 1;
“display restriction processing unit configured to perform” in claim 1
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification is devoid of adequate structure to perform each of the claimed functions. In particular, the specification does not provide additional structure, besides what is recited in the claims, to perform the limitations.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254.
Regarding claim 1, Wolf discloses an image processing apparatus that performs display restriction processing on a captured image by an image-capturing unit in a moving robot, the moving robot including the image-capturing unit being configured to capture an image of a surrounding environment (Wolf, para [0052], image-capture device is an image sensor such as a CMOS or CCD), and the moving robot being further configured to be able to perform a remote operation via a remote 
a target object identification unit configured to identify target objects in the captured image (Wolf, para [0057], with reference to fig 2, identifies persons (target objects) within images);
a restricted target object specification unit configured to specify a target object for which a display restriction is required among the target objects identified in the target object identification unit in accordance with the property of the task to be executed by the moving robot based on the information acquired by the task acquisition unit (Wolf, para [0059], with regards to fig 3, system tags person 222 with tag 342. Based on the tag, system knows to obscure the person 222 within boundary 332); and
a display restriction processing unit configured to perform the display restriction processing on a restricted area in the captured image that corresponds to the target object for which display restriction is required (Wolf, para [0059], with reference to fig 3, provides an obscurant overlay over person 222. Obscurant is interpreted to be applied at processor 186 within the moving robot),
wherein the display restriction processing unit outputs image data of the image that has been subjected to the display restriction processing to a transmission unit configured to transmit the image data to the remote operation terminal (Wolf, para [0053], with reference to fig 1, processor transmits information wirelessly over data link 188).
Wolf does not explicitly disclose:
a task acquisition unit configured to acquire information that corresponds to a property of a task to be executed via the remote operation performed on the moving robot.
Salgar discloses a task acquisition unit configured to acquire information that corresponds to a property of a task to be executed via the remote operation performed on the moving robot (Salgar, para [0009], acquires image data in a first run prior to a second run).


Regarding claim 6, Wolf in view of Salgar discloses the image processing apparatus according to Claim 1. Salgar wherein the task to be executed by the moving robot, the task being acquired by the task acquisition 20unit, is input by the remote operation terminal (Salgar, para [0013], user at remote terminal can provide tasks).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquired information to perform the steps of masking images to include designated tasks from a user based on the teaching of Salgar. The motivation for doing so would have been to provide surveillance information to train a device prior to a second run (Salgar, para [0009]).

Regarding claim 7, Wolf in view of Salgar discloses the image processing apparatus according to Claim 1. Salgar additionally discloses wherein a service user who receives a service provided by the moving robot is able to correct criteria for specifying the target object for which a display restriction is required in 25accordance with the property of the task to be executed by the moving robot in the restricted target object specification unit (Salgar, para [0013-14], user can update video privacy masks of first and second video)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquired information to perform the steps of masking images 

Regarding claim 8, Wolf discloses an image processing method that performs display restriction processing on a captured image captured by an image-capturing unit in a moving 30robot, the moving robot including the image-capturing Unit being configured to capture an image of a surrounding environment (Wolf, para [0052], image-capture device is an image sensor such as a CMOS or CCD), and the moving robot being further configured to be able to perform a remote operation via a remote operation terminal (Wolf, para [0051], drone represents a moving robot), the method comprising:  21 
a second step for identifying target objects in the captured image (Wolf, para [0057], with reference to fig 2, identifies persons (target objects) within images); 
a third step for specifying a target object for which display restriction is 5required from the target objects identified in the second step in accordance with the property of the task to be executed by the moving robot based on the information acquired (Wolf, para [0059], with regards to fig 3, system tags person 222 with tag 342. Based on the tag, system knows to obscure the person 222 within boundary 332); and 
a fourth step for performing the display restriction processing on a restricted area in the captured image that corresponds to the target object for which 10display restriction is required, wherein, in the fourth step (Wolf, para [0059], with reference to fig 3, provides an obscurant overlay over person 222. Obscurant is interpreted to be applied at processor 186 within the moving robot), 
image data of the image that has been subjected to the display restriction processing is output to a transmission unit configured to transmit the image data to the remote operation terminal (Wolf, para [0053], with reference to fig 1, processor transmits information wirelessly over data link 188).
Wolf does not disclose:

Salgar discloses a first step for acquiring information that corresponds to a property of a task to be executed via the remote operation performed on the moving robot (Salgar, para [0009], acquires image data in a first run prior to a second run).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquired information to perform the following steps of masking images based on the teaching of Salgar. The motivation for doing so would have been to provide surveillance information to train a device prior to a second run (Salgar, para [0009]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of Matusek United States Patent Application Publication US 2017/0220816.
Regarding claim 2, Wolf in view of Salgar discloses the image processing apparatus according to claim 1. Wolf in view of Salgar does not disclose wherein the display restriction processing unit defines the restricted area along a contour of the target object for which display restriction is required by segmentation using the segmentation by an algorithm of machine learning as a technique for identifying the 30target objects in the captured image.
Matusek discloses wherein the display restriction processing unit defines the restricted area along a contour of the target object for which display restriction is required by segmentation using the segmentation by an algorithm of machine learning as a technique for identifying the 30target objects in the captured image (Matusek, para [0064-66], machine learning model applied to determine geometric features of objects and space it takes up in an image to modify an image to exclude private information).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of Matusek United States Patent Application Publication US 2017/0220816, as modified by Natesh United States Patent US 11055759.
Regarding claim 3, Wolf in view of Salgar in further view of Matusek discloses the image processing apparatus according to claim 2. Wolf in view of Salgar in further view of Matusek does not disclose wherein the display restriction processing unit determines an accuracy of detecting the contour of the target object for which display restriction is required in accordance with the property of the task to be executed by the moving robot
Natesh discloses wherein the display restriction processing unit determines an accuracy of detecting the contour of the target object for which display restriction is required in accordance with the property of the task to be executed by the moving robot (Natesh, col 5, rows 7-27, precisely segments out object of interest to modify the appearance using a contour detection algorithm to improve accuracy)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the detection as taught by Natesh. The motivation for doing so would have been to isolate object of interest (Natesh, col 5, rows 7-27).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of Matusek United States Patent Application Publication US 2017/0220816, as modified by Tilkin United States Patent Application Publication US 2018/0330591.
Regarding claim 4, Wolf in view of Salgar in further view of Matusek discloses the image processing apparatus according to claim 2. Wolf in view of Salgar in further view of Matusek wherein the display restriction processing unit superimposes information regarding the target object for which display restriction is required on the restricted area that corresponds to the target object by a predetermined method.
Tilkin discloses wherein the display restriction processing unit superimposes information regarding the target object for which display restriction is required on the restricted area that corresponds to the target object by a predetermined method (Tilkin, para [0105-106], with regards to fig 3, displays an overlay of the information of the detected object that has been obscured)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to superimpose additional information onto an object that is obscured. The motivation for doing so would have been to provide additional information without comprising security (Tilkin, para [0008]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of Kohno United States Patent Application Publication US 2015/0074746.
Regarding claim 5, Wolf in view of Salgar discloses the image processing apparatus according to claim 1. Wolf in view of Salgar does not disclose wherein the restricted target object specification unit 
Kohno discloses wherein the restricted target object specification unit determines an area of the target object in the captured image that does not relate to the task to be executed by the moving robot, and the display restriction processing unit performs simplification 1processing on the area of the target object that does not relate to the task to be executed by the moving robot (Kohno, para [0099], with reference to fig 2 and 3, removes video portions based on policies, such as information displayed on whiteboard in fig 2 but not in fig 3. Multiple policies can be implemented, where each implemented policy is interpreted as a task. Therefore, a second removal policy, such as removing information from a whiteboard, would be not relating to a fist policy of obfuscating a person in the video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the displayed information to include multiple tasks which obfuscate multiple objects. The motivation for doing so would have been to provide additional privacy of information (Kohno, para [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178